Case: 11-12462    Date Filed: 09/10/2012   Page: 1 of 2

                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 11-12462
                            Non-Argument Calendar
                          ________________________

                   D. C. Docket No. 4:10-cr-00096-RH-WCS-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GASPAR BISHOP,
a.k.a. Nigel Humphrey,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                               (September 10, 2012)

Before HULL, MARTIN and HILL, Circuit Judges.

PER CURIAM:

      Randolph P. Murrell, appointed counsel for Gaspar Bishop, in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 11-12462     Date Filed: 09/10/2012   Page: 2 of 2

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). We have reviewed both counsel’s brief and

Bishop’s response. Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bishops’s convictions and

sentences are AFFIRMED.




                                          2